DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Non-elected claim 20 remains withdrawn from further consideration.  As the Office action is final, appropriate action with regards to claim 20 should be taken.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-10, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4 recites the limitation “a retaining channel” in line 3.  It is unclear if this structure is intended to be the same as one of the previously set forth “integrated trim channels”.
Claim 7 recites the limitation “the at least one support member” in lines 1 to 2.  It is unclear if this structure is intended to be the same as the previously set forth “a number of detachable support members”.  Similarly note claim 8.

Claim 13 recites the limitation “a main frame” in line 2.  It is unclear if this structure is intended to be the same as the previously set forth “seat structure”.
Claim 15 recites the “seat structure according to claim 13” in the preamble.  This recitation is vague, as it appears directed to only a subcombination of claim 13, from which it depends.  Note that claim 13 is directed to “seat trim structure”.  Similarly note claims 16, 18, and 19.
Claim 18 recites the limitation "the extendable frame element" in lines 1 to 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1 and 3-12, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galbreath et al (9555728).
Note a seat trim structure for a vehicle seat, comprising at least: a mounting element (30) configured to be place onto a seat structure (14) having a plurality of integrated retaining elements (37), a number of detachable support members (50, 32), and a number of detachable trim elements (22), wherein the support members are detachably arranged to the mounting element and wherein the integrated retaining elements are configured to detachably retain the number of trim elements to the mounting element, wherein the support members have a seating surface (top surface) and wherein the mounting element has integrated trim channels (35) arranged on a side (front) facing away from the seating surface, wherein the trim channels are configured to detachably retain the number of detachable support members and/or the number of detachable trim elements.
Regarding claim 3, note the integrated retaining elements of the mounting element comprises a retaining channel (note inverted “L” shaped channel 37 in Figure 9) or a number of positioning pins.
Regarding claim 4, note at least one of the trim elements (22) is detachably retained to the mounting element (30) by a retaining hook (41) which is detachably retained to a retaining channel.
Regarding claim 5, note at least one of the trim elements (22) is detachably retained to the mounting element (30) in such a manner that at least one of the support members (50, 32) is arranged between the trim element (11) and the mounting element (9) and is held in position.  See Figure 14.
Regarding claim 6, note at least one of the support members (32) comprises a rear surface (inner surface of front wall) and a front surface (outer surface of front wall) wherein the rear surface is arranged on a front surface (outer surface of front wall) of the mounting element 
Regarding claim 7, note the at least one support member is configured as a foam panel or foam pad (see lines 34-67 in column 4).
Regarding claim 8, note the at least one support member is one of a seat cushion panel, a seat cushion pad (see Figure 14), a seat back cushion panel, a seat back cushion pad, a head restraint cushion panel, a head restraint cushion pad, an armrest cushion panel, an armrest cushion pad, a lower seat cushion panel, an upper seat cushion panel.
Regarding claim 9, note the at least one trim element is configured as a trim cover having a curved profile.  See Figure 14.
Regarding claim 10, note the at least one trim element (22) is one of a seat cushion trim cover (see Figure 14), a seat back trim cover, a seat back panel, a seat back pocket, a head restraint cover, an armrest cover, a table cover, or a seat belt pocket.
Regarding claim 11, note the at least one trim element (22) comprises a material of one or more of a vinyl, fabric, and/or leather.  See lines 1-10 in column 5.
Regarding claim 12, note the at least one of the trim element (22) or the support member (50, 32) has a seating surface having a curved shape.  See Figure 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Galbreath et al (9555728) in view of Gonnsen et al (20150217868).
The primary reference shows all claimed features of the instant invention with the exception of the mounting element being configured as a mounting substrate element produced by a 3D printing process.
	Note that, as the claim is a product claim, the process of producing (i.e. a 3D printing process), carries no patentable weight in the claim.
In the primary reference, note the mounting element (10, 40, 44) is configured as a mounting substrate (as shown in the figures).
The secondary reference teaches configuring a mounting element (88) of a seat structure as a mounting substrate element that is produced by a 3D printing process.  See ¶0112.
As stated above, the 3D printing process carries no patentable weight, nevertheless, it would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by producing the mounting element by a 3D printing process.  This modification provides an alternate, equivalent production process for the mounting element, wherein the mounting element performs equally as well with or without a 3D production process.  The choice in process is merely a design consideration.

s 13, 15, and 18, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Galbreath et al (9555728) in view of Schambre et al (20030214166).
The primary reference shows all claimed features of the instant invention with the exception of that at least one of the frame elements being configured to be variably extendable (claim 13); wherein the extendable frame element is linearly movable (claim 18).  
In the primary reference, note the main frame (seat back and/or seat bottom frame at 14) formed by a plurality of frame elements.
Regarding claim 15, note the main frame is configured at least as a seat supporting frame made of at least one of metal or composite material.  See lines 20-32 in column 3.
The secondary reference teaches configuring a main frame of a vehicle seat as formed by a plurality of frame elements, wherein at least one of the frame elements is configured to be variably extendable in a linear direction.  Note Figure 2.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring at least one of the frame elements as variably extendable (claim 13), wherein the extendable frame element is linearly movable (claim 18).  This modification provides selective adjustment to the seat back to fit the needs of individual users.

Claim 14, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over Galbreath et al (9555728) in view of Bracesco (4746168).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of the seat trim structure being detachably attached to the main frame.

Bracesco teaches configuring a vehicle seat with a seat trim structure (12) that is detachably attached to a main frame (16) by a clip connection (30, 34). 
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant invention to further modify the primary reference in view of Bracesco by adding to the seat trim structure and main frame, a clip connection configured to detachably attach the seat trim structure to the main frame.  This modification enhances secure but easy and selective detachment of the seat trim structure to the main frame.

Claim 16, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over Galbreath et al (9555728) in view of Schambre et al (20030214166), as applied to claim 13 above, and further in view of Nawata et al (6176543).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of the main frame comprising a plurality of frame elements configured as at least one rib.
Nawata et al teaches configuring a vehicle seat with a main frame comprising a plurality of frame elements configured as at least one rib (72 or 62).
.

Claim 19, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over Galbreath et al (9555728) in view of Schambre et al (20030214166), as applied to claim 13 above, and further in view of Bracesco (4746168).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of the seat trim structure being detachably attached to the main frame by at least one of a screw connection or clip connection.
Bracesco teaches configuring a vehicle seat with a seat trim structure (12) that is detachably attached to a main frame (16) by a clip connection (30, 34). 
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant invention to further modify the primary reference in view of Bracesco by adding to the seat trim structure and main frame, a clip connection configured to detachably attach the seat trim structure to the main frame.  This modification enhances secure but easy and selective detachment of the seat trim structure to the main frame.

Response to Amendment/Arguments
Applicant’s response filed February 16, 2022 has been fully considered.  Remaining issues are described above.
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as necessitated by amendment.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn				                         /MILTON NELSON JR/February 25, 2022                                      Primary Examiner, Art Unit 3636